Case 1:19-cv-05284-ENV-SMG Document 16 Filed 03/12/20 Page 1 of 1 PageID #: 87

                                  CIVIL MINUTE ENTRY

BEFORE:                    Magistrate Judge Steven M. Gold

DATE                       March 12, 2020

                           3:00 p.m.
TIME:


DOCKET NUMBER(S):          CV 19-5284 (ENV)


                           Poulmentis v. Plaza Patisserie, Inc. et al
NAME OF CASE(S):

FOR PLAINTIFF(S):
                           Errington
                           Morrision
FOR DEFENDANT(S):


NEXT CONFERENCE(S):        N/A

FTR/COURT REPORTER:        N/A

TELEPHONE CONFERENCE RULINGS:

By May 1, 2020, defendants will produce all records of hours worked by plaintiff and wages
paid to him.

Plaintiff will provide a damages chart promptly after receiving these documents.

THIS ACTION IS REFERRED TO THE COURT'S FLSA MEDIATION PANEL for
mediation on or after May 1, 2020.
